Citation Nr: 0114031	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
including arthritis and sciatica.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his cousin


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from October 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New Orleans 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2001, the appellant, his wife and a cousin 
were present in New Orleans at a videoconference held before 
the undersigned, who was in Washington, D.C.  A transcript of 
that videoconference is of record.  

The appellant's initial claim seeking service connection for 
a back disability was denied by unappealed rating action 
dated in June 1988.  The RO reopened and then again denied 
the claim by rating action dated in March 1999.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 
1996).  Moreover, if the Board finds that new and material 
evidence has not been presented, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, 
the Board must first review the RO determination that new and 
material evidence has been submitted to reopen the previously 
denied claim.  


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability 
was previously denied by an unappealed rating action dated in 
June 1988.  

2.  New evidence received since June 1988 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a back disability was 
initially denied by an unappealed rating action dated in June 
1988.  The service medical records at that time reflected no 
evidence of the claimed back injury in service or of a 
chronic back disability.  In fact, the appellant specifically 
denied at the time of his separation physical examination in 
June 1962 ever having had arthritis or rheumatism, any bone, 
joint or other deformity, and ever having worn a back brace 
or back support.  The appellant was notified in writing of 
this decision and of his appellate rights.  In the absence of 
a timely appeal by the appellant, this decision has become 
administratively final.  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

New evidence received since June 1988 includes private 
medical records dating from 1960 up to 1998.  These medical 
records do not reflect medical treatments for a chronic back 
disability until many years after the appellant's discharge 
from active service in August 1962.  In addition, the 
appellant has submitted a written statement from an 
eyewitness to his back injury in service which corroborates 
his account of how the injury occurred.  The appellant's 
testimony at the March 2001 videoconference clarified that 
the injury in service was to his lower back (see March 2001 
transcript, p. 3).  

It must be remembered that the threshold requirement of new 
and material evidence is intended to be a very low one.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998)  Moreover, the 
credibility of the new evidence is to be presumed when 
considering whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Viewed in this light, the 
Board has concluded that the new evidence received since June 
1988 is so significant that it must be considered on order to 
fairly decide the merits of the claim.  Accordingly, the 
Board will affirm the RO's decision to reopen the claim 
seeking service connection for a low back disability.  For 
the reasons set forth below, additional development is 
needed.  


ORDER

The claim seeking service connection for a low back 
disability is reopened.  



REMAND

The appellant contends that he fell off of a telephone pole 
in service, landed flat on his back and later awoke in the 
Fort Gordon, GA military hospital, where he remained for 1-11/2  
weeks.  He was told by his doctors that he had a "cracked 
disc" in his lower back, for which surgery was recommended, 
but he declined (see March 2001 transcript, pp. 3-4, 11-13).  
The service medical records (which were not destroyed in the 
1973 fire at the National Personnel Records Center (NPRC) as 
the appellant maintains) do not reflect any confirmation of 
this incident.  However, the appellant has submitted a lay 
statement from an eyewitness to confirm that the incident 
actually happened, as he has described.  It has occurred to 
the Board that no inquiry has been sent to the Fort Gordon 
hospital or to the NPRC specifically requesting these 
hospitalization records, and it is felt that such a search 
might be helpful to the appellant's claim.  

In addition, the appellant has testified that he has been 
receiving medical treatment since the early 1970's at the VA 
Medical Center in New Orleans (see March 2001 transcript, p. 
14).  Copies of all VA medical records, inpatient and 
outpatient, pertaining to the treatment or evaluation of the 
appellant need to be incorporated into the claims file since 
these medical records are already deemed to be of record in 
this appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
medical records, both inpatient and 
outpatient, pertaining to the treatment 
and evaluation of the appellant at the VA 
Medical Center in New Orleans since the 
early 1970's.  

2.  The RO should also contact the 
military hospital at Fort Gordon, GA and 
the NPRC and request copies of the 
medical records pertaining to the 
appellant's hospitalization at that 
facility in late 1961 or in 1962 for the 
treatment of a low back injury following 
a fall from a telephone pole.  If 
received, these medical records should 
also be incorporated into the claims 
file.  If they are not obtained, the 
record should contain documentation as to 
the attempts made and the replies 
received.

3.  The RO should next review the claims 
file and ensure that all additional 
notification and evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
any subsequent guidance, including 
Federal regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  At a minimum, the RO should 
notify the appellant that he needs to 
submit copies of all private medical 
records pertaining to the treatment of 
his claimed low back disability dating 
from his discharge from active service in 
August 1962 up until the present.  Some, 
but not all, of these private medical 
records are already of record.  If the 
appellant wishes the RO to attempt to 
obtain these records, he must supply the 
necessary release forms and identify the 
individual sources for these private 
medical records.  

4.  The RO should next readjudicate the 
claim seeking service connection for a 
low back disability.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



